Name: Commission Regulation (EEC) No 959/89 of 13 April 1989 amending for the third time Regulation (EEC) No 2310/88 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 89 Official Journal of the European Communities No L 102/29 COMMISSION REGULATION (EEC) No 959/89 of 13 April 1989 amending for the third time Regulation (EEC) No 2310/88 fixing countervailing charges on seeds (EEC) No 1 665/72 0, as amended by Regulation (EEC) No 281 1 /86 (6), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3997/87 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 2310/88 (3), as last amended by Regulation (EEC) No 564/89 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 2310/88 are replaced by Annexes I and II " to this Regulation. Article 2 This Regulation shall enter into force on 17 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2 OJ No L 377, 31 . 12. 1987, p. 36. (3) OJ No L 201 , 27. 7. 1988, p. 77. (&lt;) OJ No L 61 , 4. 3 . 1989, p. 27. O OJ No L 175, 2. 8 . 1972, p. 49 . O OJ No L 260, 12. 9 . 1986, p. 8 . No L 102/30 Official Journal of the European Communities 14. 4. 89 ANNEX I Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 13,8 404 I 14,1 064 23,9 048 46,9 038 46,9 ¢1 1005 10 13 16,7 062 21,0 068 21,0 2 1005 10 15 12,4 062 13,7 038 38,7 064 49,3 048 117,3 066 | 117,3 3 ANNEX II Countervailing charge on hybrid sorghum for sowing (ECU/100 kg) CN code Amount of countervailing charge Country of origin (2) 1007 00 10 35,9 35,9 064 4 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the CCT in accordance with the timetable specified in the Act of Accession . (2) Origin identification : 1 Other countries with the exception of Romania, Chile and the United States 2 Other countries with the exception of Canada, Chile, Japan, Austria, Argentina, the United States, Hungary, Romania and Yugoslavia 3 Other countries with the exception of Bulgaria, Canada and the United States 4 Other countries with the exception of Israel and the United States 038 Austria 048 Yugoslavia 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 404 Canada.